                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 1 of 12 11/06/19 3:35PM
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Tammie L. Davis                                                                                      Case No.    4:19-bk-15887
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 2 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                                           Case No. 4:19-bk-15887

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                        Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                    Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,190.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Tammie L. Davis
               Direct pay of entire plan payment per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 8/18                                                                                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 3 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                            Case No. 4:19-bk-15887

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral             Monthly                         To be paid
 of account number                                                         payment amount
 Ally Financial                                     2016 Nissan Rogue                             125.00      Preconfirmation
 4200                                                                                                         Postconfirmation
 Capital One Auto Finan                             2018 Chevy Silverado                          125.00      Preconfirmation
 1001                                                                                                         Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 4 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                                       Case No. 4:19-bk-15887

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of         Interest rate   Monthly
 last 4 digits of                                                          claim             collateral                       payment
 account number

 Ally Financial               2016 Nissan                  Opened 09/17          18,271.00          19,000.00 6.00%                       353.23
 4200                         Rogue                        Last Active
                                                           9/04/19
 Capital One                  2018 Chevy                   Opened 06/19          34,102.00          34,500.00 6.00%                       659.29
 Auto Finan                   Silverado                    Last Active
 1001                                                      8/27/19

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

                The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
             U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
             1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
             allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise
             ordered by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the
             proceeds will be remitted to the trustee.

 Creditor and last 4 digits of account number                                      Collateral to be surrendered
 Ally Financial                                                                    2015 Jeep Grand Cherokee
 9672                                                                              SURRENDER INTEREST TO CO-DEBTOR

3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.
Arkansas Plan Form - 8/18                                                                                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 5 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                                  Case No. 4:19-bk-15887


4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     0.00
                            Amount to be paid by the Trustee:          $     4,025.00
                            Total fee requested:                       $     4,025.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

Arkansas Plan Form - 8/18                                                                                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 6 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                            Case No. 4:19-bk-15887

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing
        of the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor           Description of      Payment to be       Payment               Number of         Arrearage           Monthly
                    contract or         paid by             amount                remaining         amount              arrearage
                    property                                                      payments                              payment

  -NONE-                                                    Debtor(s)
                                                            Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                           Description of contract or property
 Progressive Leasing                                                    furniture/12 months - debtor rejects lease.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced


Arkansas Plan Form - 8/18                                                                                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 7 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                        Case No. 4:19-bk-15887

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Chris Foster                                                                 Date November 6, 2019
                Chris Foster 2000174
                Signature of Attorney for Debtor(s)

                /s/ Tammie L. Davis                                                              Date November 6, 2019
                Tammie L. Davis
                                                                                                 Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                     Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 8 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                                      Case No. 4:19-bk-15887

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                           Nature of debt and date      Amount of debt
                              number                                                incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                           Nature of debt and Amount of debt    Approval to incur
                              number                                                date incurred                        obtained from
                                                                                                                         trustee or court
  -NONE-                                                                                                                  Yes
                                                                                                                          No




Arkansas Plan Form - 8/18                                                                                                               Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 9 of 12 11/06/19 3:35PM
Debtor(s) Tammie L. Davis                                                              Case No. 4:19-bk-15887

CERTIFICATE OF MAILING

                 The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 Plan filed has been served
by CM/ECF to Mark T. McCarty, Joyce Bradley Babin, Jack W. Gooding, Chapter 13 Standing Trustee; Charles W. Tucker, Assistant
United State Trustee; and served by U.S. Mail, postage prepaid to the following on November 6, 2019:

             Department of Finance and Administration                Internal Revenue Service
             Legal Division                                          PO Box 7346
             PO Box 1272                                             Philadelphia, PA 19101-7346
             Little Rock, AR 72203

             Department of Workforce Services                        U. S. Attorney, Eastern District
             P. O. Box 1229                                          P. O. Box 2981
             Little Rock, AR 72203                                   Little Rock, AR 72203


And to all creditors whose names and addresses are set forth on the following pages:



Dated: 11/6/198                                                               /s/ Chris Foster
                                                                              ______________________
                                                                              Chris Foster, Bar No. 2000174
                                                                              Attorney for Debtor(s)
                                                                              FOSTER LAW FIRM, P.A.
                                                                              21941 I-30, Suite 1
                                                                              Bryant, AR 72022
                                                                              Tel: (501) 847-9600
                                                                              Fax:(501)-847-9604




Arkansas Plan Form - 8/18                                                                                                    Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
               4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 10 of 1211/06/19 3:35PM
Debtor(s) Tammie L. Davis                                            Case No. 4:19-bk-15887



                                      Ally Financial
                                      P.o. Box 380901
                                      Bloomington, MN 55438
                                      Ally Financial
                                      P.o. Box 380901
                                      Bloomington, MN 55438
                                      Applied Bank
                                      4700 Exchange Court
                                      Boca Raton, FL 33431
                                      Arkansas Federal Cred
                                      2424 Marshall Rd
                                      Jacksonville, AR 72076
                                      Best Buy/cbna
                                      Po Box 6497
                                      Sioux Falls, SD 57117
                                      Capital One Auto Finan
                                      Credit Bureau Dispute
                                      Plano, TX 75025
                                      Capital One Bank Usa N
                                      Po Box 30281
                                      Salt Lake City, UT 84130
                                      Capital One Bank Usa N
                                      Po Box 30281
                                      Salt Lake City, UT 84130
                                      Comenity Bank/lnbryant
                                      Po Box 182789
                                      Columbus, OH 43218
                                      Comenitybank/ny&co
                                      Po Box 182789
                                      Columbus, OH 43218
                                      Credit Acceptance Corp
                                      Po Box 5070
                                      Southfield, MI 48086
                                      Credit One Bank Na
                                      Po Box 98872
                                      Las Vegas, NV 89193
                                      Dept Of Ed/navient
                                      Po Box 9635

Arkansas Plan Form - 8/18                                                                               Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 11 of 1211/06/19 3:35PM
Debtor(s) Tammie L. Davis                                            Case No. 4:19-bk-15887

                                      Wilkes Barre, PA 18773
                                      Discover Fin Svcs Llc
                                      Pob 15316
                                      Wilmington, DE 19850
                                      Dogwood Lakes
                                      c/o Fair Collections & Out
                                      12304 Baltimore Ave
                                      Beltsville, MD 20705
                                      Edfinancial
                                      120 N Seven Oaks Drive
                                      Knoxville, TN 37922
                                      Edfinancial Svcs
                                      120 N Seven Oaks Drive
                                      Knoxville, TN 37922
                                      Elastic
                                      PO Box 950276
                                      Louisville, KY 40295
                                      Entergy Corporation
                                      639 Loyola Avenue
                                      New Orleans, LA 70113
                                      Fed Loan Serv
                                      Pob 60610
                                      Harrisburg, PA 17106
                                      Ginny's Inc
                                      1112 7th Ave
                                      Monroe, WI 53566
                                      Kohls/capone
                                      Po Box 3115
                                      Milwaukee, WI 53201
                                      Merrick Bank Corp
                                      Po Box 9201
                                      Old Bethpage, NY 11804
                                      Montgomery Ward
                                      1112 7th Ave
                                      Monroe, WI 53566
                                      Ok Student Loan Author
                                      525 Central Park Drive
                                      Oklahoma City, OK 73154
                   Progressive Leasing
Arkansas Plan Form - 8/18                                                                               Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-15887 Doc#: 7 Filed: 11/06/19 Entered: 11/06/19 15:36:18 Page 12 of 1211/06/19 3:35PM
Debtor(s) Tammie L. Davis                                            Case No. 4:19-bk-15887

                                      256 W. Data Drive
                                      Draper, UT 84020
                                      Republic Services
                                      PO BOX 9001099
                                      Louisville, KY 40290-1099
                                      Rolland Strong
                                      14653 Woodside Place Loop
                                      Alexander, AR 72002
                                      Securitycred
                                      306 Enterprise Drive
                                      Oxford, MS 38655
                                      Seventh Avenue
                                      1112 7th Ave
                                      Monroe, WI 53566
                                      Stoneberry
                                      PO Box 2820
                                      Monroe, WI 53566-8020
                                      Syncb/jcp
                                      Po Box 965007
                                      Orlando, FL 32896
                                      Tbom/atls/fortiva Mc
                                      Po Box 105555
                                      Atlanta, GA 30348
                                      Tyrone Dancy, Sr.
                                      14653 Woodside Place Loop
                                      Alexander, AR 72002
                                      Usdoe/glelsi
                                      2401 International Lane
                                      Madison, WI 53704
                                      Webbank/gettington
                                      6250 Ridgewood Road
                                      Saint Cloud, MN 56303




Arkansas Plan Form - 8/18                                                                               Page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
